             Case 3:17-cv-05760-BHS Document 252 Filed 05/18/20 Page 1 of 5



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     HP TUNERS, LLC,                                    CASE NO. C17-5760 BHS
 8
                             Plaintiff,                 ORDER DENYING
 9          v.                                          DEFENDANT’S MOTION FOR
                                                        SUMMARY JUDGMENT
10   KEVIN SYKES-BONNETT, et al.,

11                           Defendants.

12

13          This matter comes before the Court on Defendant John Martinson’s (“Martinson”)

14   motion for summary judgment. Dkt. 183. The Court has considered the pleadings filed

15   in support of and in opposition to the motion and the remainder of the file and hereby

16   denies the motion for the reasons stated herein.

17                               I.   PROCEDURAL HISTORY

18          On September 20, 2017, Plaintiff HP Tuners, LLC (“HP Tuners”) filed an

19   amended complaint against Martinson and Defendants Syked ECU Tuning Incorporated

20   (“Syked”) and Kevin Sykes-Bonnett (“Sykes-Bonnett”) asserting (1) violations of the

21   Computer Fraud and Abuse Act, 18 U.S.C. § 1030; (2) violations of the Defend Trade

22   Secrets Act, 18 U.S.C. § 1836; (3) violations of the Washington Uniform Trade Secrets


     ORDER - 1
             Case 3:17-cv-05760-BHS Document 252 Filed 05/18/20 Page 2 of 5



 1   Act, RCW Chapter 19.108; (4) violations of the Illinois Trade Secrets Act, 765 ILCS

 2   1065/1, et seq.; (5) unfair competition under the Washington Consumer Protection Act,

 3   RCW Chapter 19.86; (6) unfair competition under the Illinois Consumer Fraud and

 4   Deceptive Business Practices Act, 815 ILCS 505/1, et seq.; (7) breach of contract; and (8)

 5   tortious interference with prospective contractual or economic relations. Dkt. 35.

 6          On July 31, 2019, Martinson filed a motion for summary judgment. Dkt. 183. On

 7   September 3, 2019, HP Tuners responded. Dkt. 190. On September 6, 2019, Martinson

 8   replied. Dkt. 193.

 9          On September 18, 2019, HP Tuners filed a motion for leave to file a supplemental

10   response brief and evidence. Dkt. 203. On September 30, 2019, Martinson responded.

11   Dkt. 211. On October 4, 2019, HP Tuners replied. Dkt. 213. On October 9, 2019, the

12   Court granted HP Tuners’s motion and renoted Martinson’s motion to October 18, 2019.

13   Dkt. 225. On October 10, 2019, HP Tuners submitted its supplemental evidence. Dkt.

14   228. On October 18, 2019, Martinson filed a supplemental reply. Dkt. 230.

15                             II. FACTUAL BACKGROUND

16          HP Tuners is a Nevada limited liability company that “provides complete, cost

17   effective automotive tuning and data acquisition solutions for enthusiasts and

18   professional shops.” Dkt. 35, ¶¶ 5, 12. HP Tuners’s “business includes but is not limited

19   to computer hardware and software designed for use in custom and/or pre-programmed

20   engine and transmission tuning and calibration applications for automobiles, trucks and

21   other types of vehicles (including but not limited to ATVs, snowmobiles and

22   watercraft).” Dkt. 189, ¶ 6.


     ORDER - 2
             Case 3:17-cv-05760-BHS Document 252 Filed 05/18/20 Page 3 of 5



 1          Sykes-Bonnett, owner of Syked, asserts that he formed Syked in 2014 after

 2   independently developing a software program to tune cars. Dkt. 182-1, ¶ 2. Sykes-

 3   Bonnett declares that his program was developed long before HP Tuners claims he

 4   received a copy of HP Tuners’s code. Id. ¶ 2. He declares that, although his code has

 5   undergone revisions, the alterations were based on third-party software and not HP

 6   Tuners’s code. Id. ¶¶ 4–5.

 7          Martinson is an owner and officer of Syked. Dkt. 147-2 at 10–11. Martinson does

 8   not dispute that he is the CFO of Syked and worked as an engineer for Syked writing

 9   code and developing Syked products. Dkt. 193 at 2–3. HP Tuners alleges that Martinson

10   was personally involved in the various improper actions that form the basis for its eight

11   claims in the amended complaint. Dkt. 35, ¶ 3.

12                                     III. DISCUSSION

13   A.     Summary Judgment Standard

14          Summary judgment is proper only if the pleadings, the discovery and disclosure

15   materials on file, and any affidavits show that there is no genuine issue as to any material

16   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

17   The moving party is entitled to judgment as a matter of law when the nonmoving party

18   fails to make a sufficient showing on an essential element of a claim in the case on which

19   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

20   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,

21   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

22   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must



     ORDER - 3
             Case 3:17-cv-05760-BHS Document 252 Filed 05/18/20 Page 4 of 5



 1   present specific, significant probative evidence, not simply “some metaphysical doubt”).

 2   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

 3   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

 4   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

 5   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

 6   626, 630 (9th Cir. 1987).

 7          The determination of the existence of a material fact is often a close question. The

 8   Court must consider the substantive evidentiary burden that the nonmoving party must

 9   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

10   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

11   issues of controversy in favor of the nonmoving party only when the facts specifically

12   attested by that party contradict facts specifically attested by the moving party. The

13   nonmoving party may not merely state that it will discredit the moving party’s evidence

14   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

15   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

16   nonspecific statements in affidavits are not sufficient, and missing facts will not be

17   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

18   B.     Merits

19          Astonishingly, Martinson has filed three briefs in support of his motion requesting

20   dismissal of HP Tuners’s claims against him in his personal capacity without citing a

21   single authority in support of his position as to the merits of any claim. Instead,

22   Martinson engages in fact-by-fact counter arguments explaining why HP Tuners’s


     ORDER - 4
             Case 3:17-cv-05760-BHS Document 252 Filed 05/18/20 Page 5 of 5



 1   alleged facts are either incorrect or misrepresentations. See Dkt. 193 at 2–11. Then

 2   Martinson argues that HP Tuners’s case against him is a house of cards without a single

 3   citation to any authority on the merits of any claim. Id. at 11–13. Martinson bears the

 4   burden of establishing that he is entitled to judgment as a matter of law. Fed. R. Civ. P.

 5   56(c). He has completely failed to make that showing. This does not mean that questions

 6   of fact exist to preclude summary judgment in his favor. It means that under Federal law,

 7   Washington law, and Illinois law, he simply fails to show that he is entitled to judgment

 8   in his favor at this time. The Court declines to go outside the record and research these

 9   laws, and most likely exceptions to these law, in order to assist Martinson in supporting

10   his position. It is Martinson’s responsibility to show the Court why he is entitled to

11   judgment, and three briefs without a single citation to substantive law fails to fulfill that

12   responsibility.

13                                          IV. ORDER

14          Therefore, it is hereby ORDERED that Martinson’s motion for summary

15   judgment, Dkt. 183, is DENIED.

16          Dated this 18th day of May, 2020.

17

18

19
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

20

21

22


     ORDER - 5
